Citation Nr: 1812136	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at a July 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file

In December 2016, the Board remanded this appeal for further development.  The appeal has now been returned to the Board for adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

A remand is needed to obtain an addendum opinion regarding the nature and etiology of the Veteran's hepatitis C.  During an April 2011 VA examination, the examiner diagnosed the Veteran with hepatitis C, and determined that it was less likely than not related to service.  The examiner opined that the Veteran's long history of intravenous drug abuse and high-risk sexual activity more likely than not accounted for the Veteran's diagnosis of hepatitis C.  The examiner also determined that the Veteran's service treatment records did not indicate exposure to any blood borne pathogens during service.  

The claims file reflects that the Veteran began using intravenous heroin at age 16, began injecting cocaine in service, and participated in high-risk sexual activity.  See, e.g., November 2010 VA Treatment Records; March 2011 Veteran Statement.  However, the Veteran also states that he was a medic while in service, cleaning and bandaging wounds in the field without wearing gloves.  See March 2011 Veteran Statement.  His military occupational specialty was medical specialist.  See DD 214.  The April 2011 VA examiner did not address the Veteran's statement that he was potentially exposed to hepatitis C while serving as a medic.  On remand, an addendum opinion addressing the Veteran's contention must be obtained.

A remand is also necessary to ensure compliance with the Board's August 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The December 2016 remand contained the following instruction:

Send the Veteran and his representative the August 2011 statement of the case confirming and continuing continued a previous denial of service connection for a low back disorder.

It appears that the AOJ did not complete this remand instruction, and therefore, a remand is needed to ensure compliance with the December 2016 remand instructions.

Additionally, the December 2016 remand instructed the AOJ to obtain a VA examination regarding the nature and etiology of any diagnosed sleep apnea.  The Board instructed the VA examiner to accomplish the following:

The examiner must identify the criteria for diagnosing sleep apnea, and address whether the Veteran's testimony that he first experienced sleep disturbances during service, and continued to experience sleep disturbances after active duty service, is sufficient to identify the onset of sleep apnea in service.

During a July 2017 VA examination, the examiner diagnosed the Veteran with obstructive sleep apnea, and determined it was not etiologically related to service.  However, the examiner neither identified the criteria for diagnosing sleep apnea, nor addressed the Veteran's testimony.  On remand, an addendum opinion addressing these issues must be obtained.

Finally, the December 2016 remand instructed the AOJ to obtain a VA examination regarding the nature and etiology of any diagnosed acquired psychiatric disorders, including PTSD and depression.  The Board instructed the examiner to evaluate the Veteran under DSM-IV criteria.  During a July 2017 VA examination, the examiner determined that the Veteran did not meet the diagnostic criteria under DSM-5.  On remand, the AOJ should obtain a VA examination that evaluates the Veteran for PTSD under DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative the August 2011 statement of the case confirming and continuing continued a previous denial of service connection for a low back disorder.

2.  Obtain any outstanding, relevant VA treatment records since October 2017.

3.  Thereafter, obtain a VA medical opinion from the April 2011 examiner, or another appropriate examiner, concerning the nature and etiology of the Veteran's diagnosed hepatitis C.  Following a complete review of the claims file, the reviewing professional is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C had its onset in service or is etiologically related to or aggravated by service.  The examiner must specifically accept the Veteran's statement that he was exposed to blood while serving as a medic and changing bandages in the field without gloves as a fact although not documented in the record.  See, e.g., March 2011 Veteran Statement.  The examiner should also note that the Veteran has a history of intravenous drug use and high-risk sexual activity.  Id.

A complete rationale must be provided for these opinions.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  Thereafter, obtain a VA medical opinion from the July 2017 examiner, or another appropriate examiner, concerning the nature and etiology of the Veteran's diagnosed sleep apnea.  Following a complete review of the claims file, the reviewing professional is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is etiologically related to or aggravated by service.  The examiner must identify the criteria for diagnosing sleep apnea, and address whether the Veteran's testimony that he first experienced sleep disturbances during service, and continued to experience sleep disturbances after active duty service, is sufficient to identify the onset of sleep apnea in service.  

A complete rationale must be provided for these opinions.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5.  Thereafter, schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD occurred in or is otherwise etiologically related to the Veteran's military service.  

The examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.  The examiner is advised that the Veteran should be evaluated under DSM-IV criteria.  A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

